Sedgwick, J.,
dissenting.
The opinion does not discuss or state the errors assigned upon the instructions of the court. It says: “In these respects no error requiring a reversal has been found.” The brief says that a part of the tenth instruction given by the court was: “Where one knowingly assumes or takes a place of danger, he thereby assumes all the risk of danger incident thereto. The question is wchether, when the plaintiff attempted to cross the track,he knewT he was in danger in attempting to do so, and negligently and recklessly wTent ahead in the attempt.” This seems to be a very important instruction in this case. If he took no pains whatever to learn wdiether he was in danger or not, and drove, without looking, on the track in front of the car, he would not know he was in danger, and lie'would not be negligent under this instruction. It seems to me that the error here complained of i-s worthy of consideration.